Exhibit 10.4

First Amendment to

Master Assay Development, Commercialization and Manufacturing Agreement

 

First Amendment to Master Assay Development, Commercialization and Manufacturing
Agreement (“Amendment”), dated June 14, 2017, is by and between HTG Molecular
Diagnostics, Inc., a corporation organized under the laws of the State of
Delaware, U.S., with a place of business at 3430 E. Global Loop, Tucson, AZ
85706 and QIAGEN Manchester Limited, a corporation organized under the laws of
the United Kingdom, with a place of business at Skelton House, Lloyd Street
North, Manchester, UK.

 

RECITALS

 

WHEREAS, the parties entered into that certain Master Assay Development,
Commercialization and Manufacturing Agreement, dated November 16, 2016 (the
“Agreement”), and the parties now desire to modify their understanding(s) and
amend the Agreement.

 

NOW, THEREFORE, based upon the above premises, and in consideration of the
mutual covenants and conditions contained in the Agreement and herein, the
parties agree as follows:

 

1.A new Section 13.3.2.3 is hereby added after Section 13.3.2.2 as follows:

 

13.3.2.3Notwithstanding anything in this Section 13.3.2 to the contrary, in the
event of a Change of Control, neither Party shall have the right to terminate
Statement of Work No. One, dated June 14, 2017 (“SOW One”), or this Agreement to
the extent it relates to SOW One.

 

2.Except as modified above, the Agreement as originally stated shall remain in
full force and effect.

 

3.This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which together shall be deemed to be one
and the same instrument.  Facsimile or other electronically transmitted
signatures shall be deemed original signatures.

 

IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed
by a duly authorized representative.

 

HTG MOLECULAR DIAGNOSTICS, INC.

 

 

By:/s/ Timothy B. Johnson

Timothy B. Johnson

President and Chief Executive Officer

QIAGEN MANCHESTER LIMITED

 

 

By:/s/ Douglas Liu

Douglas Liu

SVP Global Operations

 

Page 1 of 1